Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendments and Arguments
Amendments and arguments provided on 01/23/2022 have been fully considered and are not found to place the application in a condition for allowance.
The Office agrees that that Kim and Cope do not teach that the first circuit portion is disposed adjacent to the first side, and the second circuit portion is disposed adjacent to the fourth side. Rather, as noted by the applicant Kim teaches that the first circuit portion is disposed adjacent to the second side, and the second circuit portion is disposed adjacent to the fourth side. In other words, while the claim language is amended to require the circuit portions to be disposed at the outer sides of the display panels, Kim teaches that the circuit portions are disposed at the inner sides adjacent each other on the adjacent display panels. However, such mere change of the placement of the circuit portions is not found to place the application in a condition for allowance. A new reference is provided to demonstrate that such an arrangement would have been known before the effective filing date of the instant application. As such, the application is not found to be placed in a condition for allowance. The following Action provides further details regarding the obviousness of the limitations.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., US 2018/0190631 A1, hereinafter “Kim”, in view of Cope et al., US 2012/0236509 A1, hereinafter “Cope”, and further in view of Stark, US 2004/0051944 A1, hereinafter “Stark”.
	Regarding claim 11, Kim teaches a tiled display device (fig. 20, ¶ 231), comprising: a first panel (fig. 20, element 500-1) having a first side, a second side opposite to the first side, and a first top surface connected to the first side and the second side (fig. 1 discloses such sides), comprising: a first pixel unit; a second pixel unit; a third pixel unit (fig. 15, pixel units 150, also see fig. 21), wherein the second pixel unit is between the first pixel unit and the third pixel unit (second pixel unit is the second pixel on panel 500-1 and it is between the first and third pixel units); and a first circuit portion disposed on the first top surface and adjacent to the second side (see fig. 21, see connection of element 30 to the first circuit portion; also see the first circuit portion in the reproduced fig. 21 below wherein per ¶ 68 and fig. 1 is the GPP circuit portion; furthermore, figs. 1-2 disclose the second side 100d adjacent to which element 30 is disposed); a first circuit board disposed corresponding to a first side surface connected to the second side (figs. 1 and 21, element 30); a chip directly disposed on a portion of the first circuit board disposed on a first bottom surface of the first panel, wherein the first bottom surface is opposite to the first top surface (¶ 87, “the data driving circuit 63 may be implemented as a plurality of data driving integrated circuits (ICs) without being mounted on the PCB 61 and may be mounted on the first flexible printed circuit film 40”. In other words, at least an IC or chip is disposed directly on a portion of the first circuit board (element 40) that is disposed on a first bottom surface of the first panel; also see ¶ 88 and fig. 21 wherein by removing element 61 per ¶ 87 and 88 the chip would be in direct contact with the first circuit board); and a second panel adjacent to the first panel (fig. 21, element 500-2), wherein the second panel has a third side that is corresponding and adjacent to the second side (fig. 21, see the side of panel 500-2 adjacent to panel 500-1), and a fourth side opposite to the third side (fig. 20, note the 4th side of panel 500-2 shaded in grey), and the second panel comprises: a fourth pixel unit; a fifth pixel unit; a sixth pixel unit, wherein the fifth pixel unit is between the fourth pixel unit and the sixth pixel unit (fig. 21, see the 4th to 6th pixel units wherein the fifth pixel unit is between the fourth and the sixth pixel units on the second panel 500-2); and a second circuit portion disposed on a second top surface that is connected to the third side and the fourth side (fig. 21, see the circuit portion which, similarly to panel 500-1, element 30 is connected to the top surface that is connected to the third and fourth sides), wherein the second circuit portion is disposed adjacent to the third side (see fig. 21, also see the second circuit portion in the reproduced fig. 21 below wherein per ¶ 68 and fig. 1 is the GPP circuit portion).
	Kim does not specifically teach a fourth pixel unit corresponding and adjacent to the first pixel unit; a fifth pixel unit corresponding and adjacent to the second pixel unit; a sixth pixel unit corresponding and adjacent to the third pixel unit; wherein the second pixel unit and the fifth pixel unit have a first color, the first pixel unit and the fourth pixel unit have a second color, the third pixel unit and the sixth pixel unit have a third color, and the first color, the second color and the third color are different colors. Kim further does not teach that the first circuit portion is adjacent to the first side, and that the first circuit board corresponds to a first side surface connected to the first side; and that the second circuit portion is adjacent to the fourth side. Furthermore, Kim does not teach that an arrangement of the first pixel unit, the second pixel unit and the third pixel unit of the first panel and an arrangement of the fourth pixel unit, the fifth pixel unit and the sixth pixel unit of the second panel are mirror images of one another.
	Cope similarly teaches a tiled display system in fig. 9 and further teaches a fourth pixel unit (top left R pixel of second panel which is at the bottom left) corresponding and adjacent to the first pixel unit (bottom left R pixel of first panel which is at the top left); a fifth pixel unit (G pixel adjacent to the fourth pixel) corresponding and (G pixel adjacent to the first pixel); a sixth pixel unit (B pixel adjacent to the fifth pixel) corresponding and adjacent to the third pixel unit (B pixel adjacent to the second pixel); wherein the second pixel unit and the fifth pixel unit have a first color (both are green), the first pixel unit and the fourth pixel unit have a second color (both are red), the third pixel unit and the sixth pixel unit have a third color (both are blue), and the first color, the second color and the third color are different colors (see fig. 9). Cope further teaches that an arrangement of the first pixel unit, the second pixel unit and the third pixel unit of the first panel and an arrangement of the fourth pixel unit, the fifth pixel unit and the sixth pixel unit of the second panel are mirror images of one another (see fig. 9, wherein the top left and bottom left panels and corresponding pixel units are mirror images of each other about the horizontal central line of the panel).

	Kim and Cope do not teach that the first circuit portion is adjacent to the first side, and that the first circuit board corresponds to a first side surface connected to the first side; and that the second circuit portion is adjacent to the fourth side.
	Similarly to Kim and Cope, however, Stark teaches a multi-display panel and further teaches in fig. 4 an alternative arrangement of the circuit portions analogous to those of Kim. As disclosed by Stark, the first circuit portion (top solid black rectangle) is adjacent to the first side, the first circuit board corresponds to a first side surface connected to the first side (note that the top panel necessarily has a first side surface); and that the second circuit portion (bottom solid black rectangle) is adjacent to the fourth side (note that the bottom panel necessarily has a fourth side surface due to its thickness). 
	It would have been obvious to one of ordinary skill in the art before the filing date of the invention to combine the teachings of Kim and Cope, as applied above, further in view of Stark. Note that Kim and Stark aim to reduce the visual distance between adjacent display panels. Stark teaches in ¶ 54 that the driving circuits are arranged on the outer sides of the panels rather than at the joining sides of the panels. As such, one would have been motivated to make such a combination in order to further reduce the distance between the adjacent panels. For example, based on such a combination, it is clear from fig. 21 of Kim that element 30 would be removed from both panels at the joining portion, further reducing the distance between the two devices and enhancing the viewing experience of the user.

    PNG
    media_image1.png
    584
    843
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: oval][AltContent: textbox (First Circuit Portion)][AltContent: arrow][AltContent: textbox (Second Circuit Portion)][AltContent: arrow]
claim 12, Kim teaches that the first circuit board (fig. 1-4, DPP and or GPP) is coupled to the first circuit portion (see reproduced fig. 21 above).

	Regarding claim 13, Kim teaches a conductive adhesive disposed between the first panel and the first circuit board (¶ 73 and 76).

	Regarding claim 14, Kim teaches that the first circuit board is disposed on a portion of the first top surface and coupled to the first circuit portion (fig. 1-4, DPP and or GPP), the first circuit board has a first portion disposed corresponding to the portion of the first top surface and a connected portion that is connected to the first portion (fig. 1, DRL and or GRL; also see fig. 21 reproduced above).

	Regarding claim 15, Kim teaches that the first circuit board is coupled to the first circuit portion (fig. 1-4, DRL and or GRL, ¶ 76-77), the first circuit board is disposed corresponding to the first side surface and the first bottom surface of the first panel (see fig. 4 and 21), and the first side surface is connected to the first top surface and the first bottom surface (see fig. 4). 

	Regarding claim 16, Kim teaches an adhesive element (fig. 21, element 700, ¶ 234; and element 650, ¶ 239), wherein the adhesive element is in direct contact with at least one of the first side surface and the first bottom surface (see fig. 21).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621